Citation Nr: 0902906	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  05-23 419 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The veteran served on active duty from April 1959 to April 
1975.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which denied entitlement to the 
benefit sought.


FINDING OF FACT

The veteran is unable to secure and maintain substantially 
gainful employment due to the severity of his service-
connected disabilities.


CONCLUSION OF LAW

The criteria for an award of a TDIU are met.  38 U.S.C.A. § 
1155, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 3.340, 3.341, 4.15, 4.16 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II").  (The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1)).

In the instant case, the Board is granting the benefit sought 
on appeal of entitlement to a TDIU.  Hence, assuming, without 
deciding, that any error was committed as to implementation 
of the VCAA's duty to notify and assist provisions, this 
error was harmless in its application to adjudication of the 
veteran's claim, and need not be further discussed.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Analysis of the Claim

Total disability ratings are authorized for any disability or 
combination of disabilities provided the schedular rating is 
less than total, where the disabled person is unable to 
secure and maintain substantially gainful employment because 
of the severity of his service-connected disabilities.  If 
there is only one such disability, it must be ratable at 60 
percent or more.  Provided instead, there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional service-
connected disability to bring the combined rating to at least 
70 percent.  38 C.F.R. §§ 4.15, 4.16 (2008).  If the claimant 
does not meet the minimum percentage rating requirements of § 
4.16(a) for consideration of a TDIU, he or she may still be 
entitled to the benefit sought where the circumstances of the 
case present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards to warrant a TDIU on an extra-
schedular basis.  38 C.F.R. §§ 3.321(b)(1), 4.16(b) (2008). 
While the procedures for assignment of a total disability 
rating on an extraschedular basis would require referral to 
the RO for further disposition, where the record does not 
contain evidence that would render such claim plausible the 
Board may deny entitlement to an extraschedular evaluation in 
the first instance.  VAOPGCPREC  6-96 (Aug. 16, 1996).  See 
also Floyd v. Brown, 9 Vet. App. 88, 95 (1995). 
The degree of impairment in occupational functioning that is 
generally deemed indicative of unemployability consists of a 
showing that the veteran is "[in]capable of performing the 
physical and mental acts required by employment," and is not 
based solely on whether the veteran is unemployed or has 
difficulty obtaining employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  Rather, the record must demonstrate some 
factor which takes the claimant's situation outside the norm 
of such a case, since the VA rating schedule already is 
designed to take into consideration impairment that renders 
it difficult to obtain and keep employment. Id.  See also 38 
C.F.R. §§ 4.1, 4.15.  Other factors that receive 
consideration in determining whether a veteran is 
unemployable include his employment history, level of 
education and vocational attainment.  See 38 C.F.R. § 
4.16(b).  See also Ferraro v. Derwinski, 1 Vet. App. 326, 
331-32 (1991).  By comparison, the impact of any nonservice-
connected disabilities, or the veteran's age, are not factors 
taken into consideration for this purpose.  38 C.F.R. §§ 
3.341, 4.16, 4.19.
In addition, "marginal employment" shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  See 
Faust v. West, 13 Vet. App. 342, 355 (2000).  See also, VA 
Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, 
Chapter 2 (December 13, 2005) (previously cited at M21-1, 
Part IV, paragraph 7.09) (defining substantially gainful 
employment as that "at which non-disabled individuals earn 
their livelihood with earnings comparable to the particular 
occupation in the community where the veteran resides").

The schedular requirements for eligibility for a TDIU are met 
in this case, as the veteran presently is receiving 
disability compensation of 90 percent for bilateral hearing 
loss, 10 percent for traumatic arthritis of the right knee, 
10 percent for traumatic arthritis of the left knee, 10 
percent for residuals of a right thumb fracture, and 
noncompensable ratings for hemorrhoids and chronic acne 
vulgaris.  This meets the schedular criteria for at least one 
service-connected disability currently rated at a minimum of 
60 percent.  38 C.F.R. § 4.16(a).  The dispositive issue 
therefore is whether the veteran is unable to secure and 
maintain gainful employment as a consequence of these 
service-connected disabilities. 

The record reflects that the veteran underwent a VA 
examination specifically for bilateral hearing loss in 
January 2004 at which point he reported having noticed a 
gradual decrease in his hearing.  Puretone audiometric test 
results showed a decrease compared to previous results 
obtained from April 2003.  These recent results were not 
consistent with previous audiograms or speech testing.                
The examining audiologist recommended that the veteran 
undergo retesting to confirm test results. 

On further VA audiological examination in February 2004, a 
recheck of puretone thresholds indicated findings fairly 
consistent with those obtained the prior month. As a result, 
there did appear to be a decrease when compared to the 
results of April 2003.  The examiner concluded that there had 
been a slight decrease in hearing acuity since 2003, and that 
the veteran did appear to have more difficulty hearing and 
understanding even during the case history part of the 
examination that was fairly consistent. 

Based on these findings, in a March 2004 rating decision the 
RO increased to 90 percent the evaluation for bilateral 
hearing loss, effective July 9, 2003. 

In his August 2003 correspondence the veteran has identified 
symptoms and manifestations of hearing loss stating that he 
was unable to hear noises more than three feet in front of 
him without hearing aids, and that when he did utilize these 
devices even at full volume he had considerable difficulty 
hearing some words and sounds.  The veteran's representative 
in April 2006 correspondence on his behalf stated that the 
veteran had difficulty in hearing conversations and therefore 
would constantly request clarification when interacting with 
others.



On an April 2004 VA Form 21-8940 (Formal Application for 
TDIU), the veteran indicated that he had last worked in 1987.  
He listed August 2003 as the time period from when he became 
too disabled to work.  He indicated that his level of 
education was that of completion of high school.

The report of a August 2004 VA audiological consultation 
states that the veteran reported for hearing aid counseling 
and bilateral ear impressions, and to repair the canal lock 
on an existing hearing aid.  Treatment options were discussed 
with the veteran.  It was observed that the veteran had a 
significant communication disorder due to hearing loss.  A 
September 2004 audiological evaluation states that the 
veteran was obtaining new hearing aids and a repaired hearing 
aid.  The audiologist indicated that due to the functional 
overlay suspected on the compensation and pension examination 
results a 2002 audiological evaluation was being used to 
program the hearing aids.  The initial fit and function of 
the hearing aids appeared to be successful.  

There is documentation indicating that the veteran currently 
receives disability benefits from the Social Security 
Administration (SSA).  An RO inquiry to obtain records of the 
decision and supporting medical evidence was unsuccessful and 
the SSA responded that the corresponding records were no 
longer on file.

Additionally, there is a May 2004 VA general examination 
which indicated a diagnosis in part of history of external 
hemorrhoids and anal fistulas currently asymptomatic, and 
that the veteran was not experiencing any disability from 
these conditions.

The report of a February 2005 VA orthopedic examination 
meanwhile indicates the veteran's report that he had last 
worked in 1987 and left this occupation due to post-operative 
complications from an ano fistula.  The examiner noted that 
the veteran's knee disorders decreased his mobility and 
therefore affected his activities of daily living, but did 
not specifically limit any of his activities of daily living.  
The veteran had undergone arthroscopic surgery on the left 
knee during the previous year.     The diagnosis was of right 
thumb metacarpophalangeal joint degenerative joint disease 
with compensatory hyperextension of the thumb interphalagneal 
joint,       and bilateral mild to moderate degenerative 
joint disease of the knees.  

In view of these findings, there is sufficient basis to 
conclude that the veteran cannot secure and maintain 
substantially gainful employment as the result of his 
service-connected disabilities.  At present, his service-
connected bilateral hearing loss is evaluated at 90 percent, 
and just below that corresponding to the highest assignable 
100 percent level, based on recent VA examination audiometric 
test results.  The February 2004 VA audiological examination 
confirmed this exacerbation in severity of his hearing loss.  
The examination findings otherwise were limited in discussing 
occupational impairment and daily activities, as generally 
warranted in conducting a hearing loss examination.  Martinak 
v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Several 
months later however, an evaluating audiologist in August 
2004 noted the presence of a significant communication 
disorder as indicated above.  While the veteran does utilize 
hearing aids he has consistently stated that these do not 
alleviate some difficulties he has in understanding 
conversational speech.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (discussing competence of lay testimony to 
provide assertions on matters that do not require a medical 
background if within purview of own observation).  See also 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Moreover, the medical evidence of record shows that the 
veteran has one or more current disorders, both service-
connected and nonservice-connected, which have a potential 
effect upon daily capacity for occupational functioning.  The 
evidence available generally does not limit the identified 
cause of occupational impairment to one of these medical 
conditions, including with regard to service-connected 
hearing loss.  Hence, there is no evidentiary basis to 
exclude hearing loss, or for that matter any other service-
connected disability, as the reason for diminished capacity 
for employment.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (where it is not possible to separate the effects 
of a service-connected disability from any nonservice-
connected conditions by competent opinion, all symptoms must 
be attributed to the service-connected disability).  See 
also, Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).  
Accordingly, there is reason to indicate that bilateral 
hearing loss in addition to functional impairment from post-
operative arthritis to the knees have been the cause of 
unemployability, particularly when resolving any reasonable 
doubt in the veteran's favor as to the present severity of 
his service-connected disabilities.  38 C.F.R. § 3.102.

For the above reasons, the Board finds that the criteria for 
assignment of a TDIU are met.  The claim on appeal is 
therefore granted.


ORDER

The claim for entitlement to a TDIU is granted, subject to 
the law and regulations governing the payment of VA 
compensation benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


